Title: From George Washington to William Augustine Washington, 23 November 1794
From: Washington, George
To: Washington, William Augustine


        
          My dear Sir,
          Philadelphia Novr 23d 1794
        
        Your letter of the 12th instt came to my hands yesterday. As Congress are now in Session, and Gentlemen from all the states North of this are assembled, I will make particular enquiry into the characters of the different Seminaries & will let you know the result. In the meantime, inform me how far to the Eastward you would consent that your Sons should go; to come at the best

schools. There are two or three private Academies in the State of Massachusetts that are spoken very favourably of; the College in that State is also in good repute; but neither in that, nor at Yale College in Connecticut, do they admit boys until they are qualified by a previous course of education. This, however, is not the case with the Seminary here, nor I believe with that at Princeton. The character of the latter, at this time, I am unable to say, but as the best evidence I can exhibit of my opinion of the one in this place is, that I am distressed to know what to do with Washington Custis; who I am sure derives little or no benefit from going to it. No doubt you have enquired into the reputation of the Colleges at Williamsburgh & Annapolis. The first of these I have, latterly, heard well spoken of; and when I was at Carlisle I heard a good deal said in favor of the Academy at that place; but it was from those who had an interest in so doing.
        I ascribed your silence respecting my late letters to the cause you mention, namely, there not having got to yr hands at an earlier period. What I suspected would be the case, Mr Pearce (my manager) informs me is likely to be realised; that is—that the Overlooker of my Carpenters (newly from Great Britain) though a good workman—and apparently an industrious man, has not spirit and activity enough to make the hands entrusted to his charge, do their duty properly I must therefore once more give you the trouble of letting both Mr Pearce & me know, by Post, as soon as you conveniently can, whether there is any chance of getting the man who has so often been the subject of my letters to you; whether he would come singly, or with the hands he possesses; upon what terms in either case; and when.
        I mentioned your giving Mr Pearce (at Mount Vernon) as well as myself notice, because if he can depend upon that man he will cease his enquiries, & will engage no one else; otherwise, he is directed to do it. My former letters to you on this subject have been so much in detail, that I feel no necessity in going further into it on this occasion; and therefore, shall conclude with my best wishes, in which Mrs Washington unites, to yourself and Lady. Your sincere friend and Affectionate Uncle.
        
          Go: Washington
        
        
          P.S. In your next say to what Post Office letters for you had better be directed.
        
       